Exhibit 4.1 Execution Version GREENHUNTER RESOURCES, INC. COMMON STOCK WARRANT THIS CERTIFIES THAT, for value received, the Holder is entitled to purchase, and GreenHunter Resources, Inc., a Delaware corporation (the “ Company ”), promises and agrees to sell and issue to the Holder, at any time, or from time to time, during the Exercise Period, up to shares (the “ Warrant Shares ”) of Common Stock, par value $0.001 per share (the “ Common Stock ”), of the Company, at the Exercise Price, subject to the provisions and upon the terms and conditions hereinafter set forth. This Warrant is one of the Unit Warrants issued in the Offering. 1. Definitions of Certain Terms . In addition to the terms defined elsewhere in this Warrant, the following terms have the following meanings: (a)
